977 F.2d 597
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Calvin J. JUMP and Carla Kay Jump, Defendants-Appellants.
No. 91-5183.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Defendants appeal from the district court's dismissal of their Motion to Vacate Sentence.   Defendants were convicted of and sentenced for willfully failing to file federal income tax returns for the years 1982, 1983, and 1984, in violation of 26 U.S.C. § 7203.   These convictions were affirmed on appeal.   See United States v. Jump, Nos. 88-2034, 88-2122 (10th Cir.  Jan. 4, 1990) (Order and Judgment).   On July 1, 1991, Defendants filed their motion pursuant to 28 U.S.C. § 2255, asserting that because the Internal Revenue Service failed to comply with provisions of the Paperwork Reduction Act, 44 U.S.C. § 3512, with respect to certain tax regulations and instructions, the district court lacked subject matter jurisdiction to penalize them for failing to file federal income tax returns.   On September 18, 1991, the district court denied Defendants' motion on the basis that the Act did not apply to either the statutes under which Defendants were convicted or to tax regulations and instructions.


3
Since the date of the district court's order, we have considered and rejected the same argument based on the applicability of the Act that Defendants make.   In  United States v. Dawes, 951 F.2d 1189, 1192 (10th Cir.1991), we held, as the district court did here, that the Act does not apply to tax regulations and instructions.


4
Therefore, the judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3